DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 13, the phrase “a rocker arm that drives the intake valve and the exhaust valve” should read –a rocker arm that drives the intake valve [[and]]or the exhaust valve– as the rocker arm of the disclosed invention may only actuate one and not the other.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In Reference to Claim 5
This claim recites the limitations “the width”; “the circumferential direction”; “the same”; and “the diameter” which lack sufficient antecedent basis in the claim.
Further, the word “approximately” is a relative term that renders the claim indefinite since applicant’s disclosure does not define an acceptable degree of deviation.

Claim 6 is rejected by virtue of its dependency from claim 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 3, 5, and 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. JP 2000 – 186516 A to Onoe (Onoe) [hereinafter, reference to this document will be made with respect to its machine translation appended hereto] in view of Chinese Patent Publication No. CN 101344024 A to Zhao et al. (Zhao) [hereinafter, reference to this document will be made with respect to its machine translation appended hereto].
In Reference to Claim 1
Onoe teaches (see Onoe and Figs. XX below):
An engine comprising:
A crankshaft (Fig. 2 – reference character 20) disposed vertically;
A piston (22) that is connected to the crankshaft via a connecting rod (CR) and reciprocates in a cylinder (21);
A cylinder head (11c) forming a combustion chamber (CC) of the cylinder at an end face of the piston;
An intake valve (25) and an exhaust valve (26) disposed at the cylinder head, the intake valve being configured to take in a fuel-air mixture, the exhaust valve being configured to exhaust the fuel-air mixture;
A rocker arm (34, 35) that drives the intake valve or the exhaust valve via rotation of a cam shaft (31); and
A rocker shaft (32, 33) that rotatably supports the rocker arm.
Onoe does not teach the following which is taught by Zhao (see Zhao and Figs. Below):
Wherein an oil holding portion (Fig. 5 – reference character 9) extending in an axial direction of the rocker shaft (RS) is provided between the rocker shaft and the rocker arm (Zhao page 4).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Zhang to incorporate an axially extending oil holding portion on a portion of the rocker shaft facing the rocker arm within the engine system of Onoe since it would provide the best lubricating effect of the rocker arm as taught by Zhao (page 4).

In Reference to Claim 2
Onoe does not teach the following which is taught by Zhao:
In addition to all the limitations of claim 1 discussed above, wherein the oil holding portion communicates with an oil supply hole (as seen from Fig. 5 and Zhao page 4).

In Reference to Claim 3
Onoe does not teach the following which is taught by Zhao:
In addition to all the limitations of claim 1 discussed above, wherein the oil holding portion is formed on an outer peripheral surface of the rocker shaft (as seen from Fig. 5).
In Reference to Claim 5
Onoe does not teach the following which is taught by Zhao:
In addition to all the limitations of claim 3 discussed above, wherein a width of the oil holding portion in a circumferential direction of the rocker arm is approximately equal to a diameter of an oil supply hole (as seen from Fig. 5).
In Reference to Claim 8
Onoe teaches:
In addition to all the limitations of claim 1 discussed above, wherein the rocker arm includes a low-rotation rocker arm (Fig. 4 – reference character 34a) and a high-rotation rocker arm (34b), and
Wherein the oil holding portion is formed at a portion corresponding to the low-rotation rocker arm*.
* – It is to be noted that when the oil holding portion of Zhao is combined with the engine system of Onoe, the oil holding portion would correspond the low-rotation rocker arm.


In Reference to Claim 9
Onoe teaches:
An outboard motor (Fig. 1 – reference character 1) comprising the engine (11) according to claim 1 (see rejection of claim 1 above).
In Reference to Claim 10
Onoe teaches:
A watercraft (Fig. 1 – reference character 2) comprising the outboard motor according to claim 9 (see rejection of claim 9 above).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Onoe in view of Zhao as applied to claims 3 and 5 above, and further in view of WIPO Patent Publication No. WO 2012/055150 A1 to Xiao (Xiao) [hereinafter, reference to this document will be made with respect to its machine translation appended hereto].
In Reference to Claim 4
Neither Onoe nor Zhao explicitly teach the following which is taught by Xiao (see Xiao and Fig. 5X below):
In addition to all the limitations of claim 3 discussed above, wherein the oil holding portion (Fig. 5X – reference character 11a) has a length shorter than a width dimension of the rocker arm (11*).
* – It is to be noted that reference character 11 is a valve rocker arm bushing which has a width corresponding to a width of an associated rocker arm.

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Xiao to arrange the oil holding portion such that its length is shorter than a width of the rocker arm within the engine system of Onoe, as modified by Zhao, since it would provide a lubricating structure that can easily introduce the lubricating oil of the engine from the main oil passage of the engine body to each lubricating part of the cylinder head as taught by Xiao (paragraph [0006]).

In Reference to Claim 6
One does not teach the following which is taught by Zhao:
In addition to all the limitations of claim 5 discussed above, wherein the oil holding portion has an approximately oval shape extending in the axial direction of the rocker shaft (as seen from Fig. 5).
Neither Onoe nor Zhao explicitly teach the following which is taught by Xiao:
Wherein the width of the oil holding portion is equal to the diameter of the oil supply hole (Fig. 5X – reference character 11b).

Claims 1, 2, and 7 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Onoe in view of Xiao.
In Reference to Claim 1
Onoe teaches:
An engine comprising:
A crankshaft (Fig. 2 – reference character 20) disposed vertically;
A piston (22) that is connected to the crankshaft via a connecting rod (CR) and reciprocates in a cylinder (21);
A cylinder head (11c) forming a combustion chamber (CC) of the cylinder at an end face of the piston;
An intake valve (25) and an exhaust valve (26) disposed at the cylinder head, the intake valve being configured to take in a fuel-air mixture, the exhaust valve being configured to exhaust the fuel-air mixture;
A rocker arm (34, 35) that drives the intake valve or the exhaust valve via rotation of a cam shaft (31); and
A rocker shaft (32, 33) that rotatably supports the rocker arm.
Onoe does not teach the following which is taught by Xiao:
Wherein an oil holding portion (Fig. 5X – reference character 11a) extending in an axial direction of the rocker shaft is provided between the rocker shaft and the rocker arm (Xiao paragraph [0037]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Xiao to incorporate an axially extending oil holding portion between the rocker shaft and the rocker arm within the engine system of Onoe since it would provide a lubricating structure that can easily introduce the lubricating oil of the engine from the main oil passage of the engine body to each lubricating part of the cylinder head as taught by Xiao (paragraph [0006]).

In Reference to Claim 2
Onoe does not teach the following which is taught by Xiao:
In addition to all the limitations of claim 1 discussed above, wherein the oil holding portion communicates with an oil supply hole (Fig. 5X – reference character 11b).
In Reference to Claim 7
Onoe does not teach the following which is taught by Xiao:
In addition to all the limitations of claim 1 discussed above, wherein a wound bush member (Fig. 5X – reference character 11) is provided between the rocker shaft and the rocker arm (Xiao paragraph [0037]), and
Wherein the oil holding portion is formed in the wound bush member (as seen from Fig. 5X).
In Reference to Claim 8
Onoe teaches:
In addition to all the limitations of claim 1 discussed above, wherein the rocker arm includes a low-rotation rocker arm (Fig. 4 – reference character 34a) and a high-rotation rocker arm (34b), and
Wherein the oil holding portion is formed at a portion corresponding to the low-rotation rocker arm*.
* – It is to be noted that when the oil holding portion of Xiao is combined with the engine system of Onoe, the oil holding portion would correspond the low-rotation rocker arm.


In Reference to Claim 9
Onoe teaches:
An outboard motor (Fig. 1 – reference character 1) comprising the engine (11) according to claim 1 (see rejection of claim 1 above).
In Reference to Claim 10
Onoe teaches:
A watercraft (Fig. 1 – reference character 2) comprising the outboard motor according to claim 9 (see rejection of claim 9 above).


    PNG
    media_image1.png
    644
    445
    media_image1.png
    Greyscale

ANNOTATED BY EXAMINER

    PNG
    media_image2.png
    409
    267
    media_image2.png
    Greyscale
	
    PNG
    media_image3.png
    302
    329
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    225
    453
    media_image4.png
    Greyscale

ANNOTATED BY EXAMINER

    PNG
    media_image5.png
    350
    246
    media_image5.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Baltrucki et al. (US 2020/0088073); Langewisch (CN 105189944 A); Falkowski et al. (US 7,530,338); and Morita et al. (US 4,644,914) all show devices in the general state of the art of the invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE LEON JR whose telephone number is (571)270-3513.  The examiner can normally be reached Monday - Thursday (9am - 7pm ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached at (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE L LEON JR/Primary Examiner, Art Unit 3746